Citation Nr: 0606694	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  96-49 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating greater than 
10 percent for left leg varicose veins status post stripping.

3. Entitlement to an initial disability rating greater than 
10 percent for tender scars status post left leg varicose 
vein stripping.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In June 2003 the issues were remanded 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a July 2005 statement, the veteran's representative 
indicated that the veteran's service-connected disorders 
currently on appeal increased in severity.  The veteran's 
last VA examinations of record were in March 2003.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, 
the case must be returned to the RO for such examinations.  

The Board notes that the June 2003 Board remand instructed 
that photographs taken during the March 2003 VA vascular 
examination be secured and included in the readjudication of 
the claim.  It does not appear that such action was taken.  
In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims held that a 
remand by the Board confers, as a matter of law, the right to 
compliance with the remand instructions.

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
photographs taken during the March 2003 VA 
vascular examination and associate them 
with the claims folder.  If the 
photographs are not obtainable, a written 
record should be included in the claims 
folder indicating that the photographs are 
not available.  

2.  Afterwards, the veteran should be 
scheduled for appropriate VA examinations 
to determine the current nature and 
severity of his service-connected 
disorders.  It is imperative that the 
claims file be made available to the 
examiners in connection with the 
examinations.  Examination findings should 
be reported to allow for evaluation of the 
disabilities under applicable VA rating 
criteria.  

a.)  In evaluating the veteran's 
service-connected PTSD, 
examination findings should be 
reported to allow for evaluation 
of the disability under the pre 
and post November 1996 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  
The examiner's comments should 
include the following:  any 
depressed mood, panic attacks, 
sleep disorders, memory loss, 
speech disorders, impaired 
judgment and abstract thinking, 
ability to work and maintain 
social relationships, suicidal 
ideations, delusions and 
hallucinations.  

b.)  The examiner conducting the 
examination of the veteran's left 
leg varicose veins status post 
stripping, should report the 
severity of the disorder, the 
range in size, whether there is 
pain, cramping, edema, ulceration, 
pigmentation, eczema, subcutaneous 
induration, and problems with 
circulation.

c.)  In evaluating the veteran's 
scars, status post left leg 
varicose vein stripping, the 
examiner's report should include 
the size of the scars, extent of 
any tissue damage, limitation of 
motion, whether there is eczema 
associated with the scars with 
exudation or constant itching, 
extensive lesions or marked 
disfigurement, whether there is 
ulceration, extensive exfoliation, 
crusting, percentage of body or 
exposed area affected by 
dermatitis or eczema, and duration 
of any required systemic therapy 
within the past year.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


